Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 07, 2022

The Court of Appeals hereby passes the following order:

A22A1017. IN RE: BEVERLEY MARIE MURPHY, WARD.

      Ryan Murphy filed a petition in the Probate Court of Chatham County to be
appointed guardian and conservator for his grandmother, Beverly Marie Murphy. In
December 2020, the probate court entered an order finding that Ms. Murphy needed
a guardian and conservator and appointed the grandson to be her guardian. The
probate court, however, “based upon questionable financial matters” found that it was
in the best interest of Mrs. Murphy for the county administrator to serve as her
conservator. The grandson did not appeal.
      Ten months later, in October 2021, the grandson filed a pro se motion to
appoint himself as the conservator. The probate court denied this motion, finding that
the grandson’s motion was one of reconsideration and it was out of time. The
grandson appealed. After a full review of the record, we agree with the probate court
that the grandson’s motion was a motion for reconsideration of the probate court’s
original order appointing the county administrator as his grandmother’s conservator.
      It is well established that the denial of a motion for reconsideration is not
subject to direct appeal, and the filling of such a motion does not extend the time for
filing an appeal. See Luster v. Bank of America, N. A., 331 Ga. App. 510, 512 (769
SE2d 394) (2015). Consequently, Mr. Murphy’s appeal is DISMISSED because we
lack jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/07/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.